A criminal complaint was filed in the justice of peace court of Howard Boyer, in Oklahoma City, in case No. 8748, charging one Martin Dale Edwards with the crime of sodomy, allegedly committed on one Charles Stanley Prall, a minor.
The county attorney, after the said Edwards was arrested, asked the justice of peace to compel the said Charles Stanley Prall to enter into an undertaking in such amount as the justice of peace might fix to guarantee his appearance as a witness at the preliminary examination of the said Edwards.
The court thereupon fixed the bond for the appearance of the said witness, Charles Stanley Prall, at $5,000, and committed him to the county jail until said bond was made.
Thereafter, in a habeas corpus action filed in the district court of Oklahoma county, the bond was reduced from $5,000 to $3,000.
This action was instituted in the Criminal Court of Appeals for the purpose of having the bond further reduced. At the hearing before this court, it was established that the said Prall is a minor whose parents reside in the State of Ohio; that he is a transient, unemployed person; that during the past two years he had hitchhiked into every state in the union; that he had no fixed place of abode and had no relatives or acquaintances in the State of Oklahoma. *Page 415 
Under such circumstances, this court felt that the undertaking to require the attendance of said witness at the preliminary examination should be large enough so that the sureties on his undertaking would see that the witness would appear at the preliminary examination.
It is therefore ordered that the bond for the appearance of the said witness, Charles Stanley Prall, as a witness on behalf of the state at the preliminary examination of the said Martin Dale Edwards be and the same is hereby fixed in the sum of $3,000, said bond to be conditioned as required by law and approved by the said justice of the peace.
At the conclusion of said preliminary examination, if an order is made directing that the said Edwards be held to await trial in the district court of Oklahoma county, it is ordered that the said Charles Stanley Prall, petitioner herein, be admitted to bond to appear as a witness in the district court in the amount of $250.
BRETT, J., concurs.